Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 t Fort Lee t NJ 07024 P.O. Box 436402 t San Diego t CA 92143-9402 619-623-7799 t Fax 619-564-3408 t stan2u@gmail.com To Whom It May Concerns: The firm of Stan J.H. Lee, Certified Public Accountants, consents to the inclusion of our report of April 12, 2011, on the audited financial statements of ABC Acquisition Corp 1502. as of December 31, 2010 and for the period from April 12, 2010 ( inception) to December 31, 2010 in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA April 12, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Registered with Canadian Public Accountability Board Member of New Jersey Society of Certified Public Accountants
